Citation Nr: 0006976	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-08 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the 
cervical spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1982 to 
November 1982, and May 1984 to January 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the appellant currently has a claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability pending.  This claim was denied 
by the RO in a rating decision dated May 19, 1999.  The 
appellant filed a Notice of Disagreement on August 30, 1999.  
The RO issued a Statement of the Case on September 20, 1999.   
As there is no form 1-9  currently in the claims folder, this 
issue is not currently before the Board.  The appellant has 
until May 20, 2000 to file a form 1-9 indicating his appeal 
to the Board on this issue.


FINDINGS OF FACT

The appellant's service connected osteoarthritis of the 
cervical spine is shown as mild by x-ray, and the cervical 
range of motion is limited due to stiffness with lateral 
rotation of 40 degrees bilaterally and no atrophy of the 
upper extremity muscles.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service connected osteoarthritis of the cervical spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.471(a), Part 4, Diagnostic Code 
(DC) 
5003-5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has established service connection for 
osteoarthritis of the cervical spine and has claimed that the 
disability is in fact worse than the rating assigned to it by 
the RO.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

Because the veteran's claim is well grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided a VA examination in June 1997. In 
addition, the RO obtained numerous VA medical records that 
the veteran indicated were available.  The veteran has not 
indicated that there is any other relevant evidence available 
but not yet of record.  Overall, the Board finds that no 
further assistance is required to comply with the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1999) (Rating Schedule).  It must be noted 
that the pyramiding of various diagnoses of the same 
disability is prohibited.  38 C.F.R. § 4.14  (1999).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999). 

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Finally, in deciding claims for VA benefits claims, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant was first diagnosed with mild osteoarthritis of 
the cervical spine by x-ray in February 1990.  The 
appellant's osteoarthritis of the cervical spine was 
originally rated as 10 percent disabling by rating decision 
dated in February 1991. The RO found this disability to be 
service connected on a presumptive basis as there was no 
showing of the condition in service.  The appellant received 
an additional examination in March 1993 and his 
osteoarthritis of the cervical spine was rated at 20 percent 
disabling based on this examination in a rating decision 
dated January 1994.  

In March 1997, the appellant sought an increase in that 
evaluation.

VA outpatient records from April 1996 to May 1997 obtained by 
the RO, indicate that the appellant mentioned his 
osteoarthritis of the cervical spine, but there was no 
independent diagnosis of that condition.  In fact, in January 
1997, the appellant indicated that he had no complaints of 
physical problems at all.

The appellant was provided a VA examination in June 1997.  
The examiner noted that the cervical range of motion was 
limited due to stiffness with lateral rotation of 40 degrees 
bilaterally.  There was no atrophy of the upper extremity 
muscles noted.  X-rays were taken and a diagnosis of mild 
degenerative disease of the cervical spine was made.  The 
examiner noted that there was no indication of functional 
weakness found.  The diagnosis was cervical spondylosis.  

In March 1999, the RO also obtained outpatient records from 
September 1997 to May 1998.  These records indicate that the 
appellant did not complain of pain, but rather complained of 
stiffness in his neck and back and his neck was supple.

The appellant contends that a disability rating in excess of 
20 percent is warranted for his service-connected 
osteoarthritis of the cervical spine.

Under the regulations, a 20 percent rating is warranted for 
osteoarthritis of the cervical spine when there is moderate 
limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71(a), DC 5290 (1999).  

A higher rating, of 30 percent, requires disability more 
closely reflecting severe limitation of motion of the 
cervical spine.  Id.

The terms "mild", "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (1999).  Terminology such as  
"mild," "moderate" and "severe" are used by VA examiners 
and others and although an element of evidence to be 
considered by the Board, are not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

In this case, after review of all the evidence of record, the 
Board finds that a rating in excess of 20 percent is not 
warranted.  In making this decision, the Board places great 
probative weight on the VA examination performed in June 
1997.  This examination was performed for the specific 
purpose of evaluating the appellant's osteoarthritis of the 
cervical spine for rating purposes.  The examiner noted 40 
degrees of range of motion bilaterally, and a diagnosis of 
mild degenerative disease of the cervical spine.  There was 
no functional weakness noted, and no atrophy of the upper 
extremity muscles.

The VA outpatient records present a similar picture.  There 
is no indication that the appellant is in constant pain, 
since he specifically denied physical pain or physical 
symptoms on more than one occasion.  There is no indication 
in the outpatient records to suggest a rating in excess of 20 
percent for osteoarthritis of the cervical spine.

Overall, the Board finds that the evidence supports a 
disability rating of 20 percent and does not support a 
finding of any rating in excess of 20 percent for the 
appellant's service connected osteoarthritis of the cervical 
spine.

Consideration has been given to the doctrine of reasonable 
doubt as to this issue, but the preponderance of the evidence 
is against the claim.  As such, the claim is denied.  
38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service connected osteoarthritis of the cervical spine is 
denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

